United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-3308
                                   ___________

Roseann B. Gottschalk,                  *
                                        *
                   Appellant,           *
                                        * Appeal from the United States
       v.                               * District Court for the Western
                                        * District of Arkansas.
                      *
Jo Anne B. Barnhart, Commissioner       *
of the Social Security Administration, *      [UNPUBLISHED]
                                        *
                   Appellee.            *
                                   ___________

                             Submitted: April 24, 2003

                                  Filed: May 1, 2003
                                   ___________

Before MELLOY, FAGG, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

      Roseann B. Gottschalk appeals the judgment of the district court** affirming the
Social Security Commissioner's denial of disability insurance benefits and

      *
       Jo Anne B. Barnhart has been appointed to serve as Commissioner of Social
Security and is substituted as appellee pursuant to Federal Rule of Appellate
Procedure 43(c).
      **
       The Honorable Bobby E. Shepherd, United States Magistrate Judge for the
Western District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
supplemental security income. On appeal, Gottschalk challenges the findings of the
administrative law judge (ALJ) that (1) she retained the ability to perform unskilled
work, and (2) her subjective complaints were not fully credible. After careful review,
we reject both of these arguments and conclude substantial evidence on the record as
a whole, and in particular the findings of a consulting mental health professional,
supported the ALJ's determination Gottschalk was not disabled within the meaning
of the Social Security Act. See Cunningham v. Apfel, 222 F.3d 496, 500 (8th Cir.
2000) (standard of review). Accordingly, we affirm the judgment of the district court.
See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-